DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/13/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-6 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Drawings
6.	The receipt of Drawings are acknowledged.


Allowable Subject Matter
7.	Claims 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter: 
	
Referring to Claim 4, the prior art(s) searched and cited neither anticipates nor makes obvious nor discloses or suggests in the claimed combinations the claimed subject matter of independent claim 4.  
In particular, the prior art(s) searched and cited do not disclose and would not have rendered obvious, the claimed limitations: 
“the instruction causes the network device to collect the target data at a period of the greatest common divisor of periods of collecting the data defined in the first definition information and the second definition information, and 
the instruction causes the network device to store the target data collected at one time at the period of the greatest common divisor in the first dedicated area in accordance with the period for collecting the data defined in the first definition information and in the second dedicated area in accordance with a period of collecting the data defined in the second definition information.” The closest cited prior art of reference, Matsumoto (US PAT. No. 11,070,635 B2), teaches in Claim 2, wherein if transmitting the first collection request included in the selected at least one collection request and specifying the predetermined data type reduces the frequency of collection of data of the predetermined data type requested by the second collection request specifying the predetermined data type and already transmitted to the network device, the collection request specifying the predetermined data type, the timing specified in the first collection request, and the lower-cost route, instead of the first collection request, is transmitted to the network device..
 	Additionally, secondary prior art of Yasuoka (US PG. Pub. 2014/0354851 A1) does not remedy the deficiencies as claimed, since the invention requires the instruction causes the network device to store the target data collected at one time at the period of the greatest common divisor in the first dedicated area in accordance with the period for collecting the data defined in the first definition information and in the second dedicated area in accordance with a period of collecting the data defined in the second definition information.” Instead Yasuoka teaches “the information processing client 100 executes format conversion of image data when image data is moved from a memory area not under management by a document management application (first memory area) to a memory area under management by that application (second memory area). At this point, since the user perceives this process as simply moving image data, the user is not required to pay particular attention to whether or not format conversion is being conducted, or whether or not the document management application is managing the memory area of the storage source or the storage destination (See Sect. [0062] of the Yasuoka reference). Hence, Matsumoto in view of Yasuoka fails to explicitly teach, at least in part, “the instruction causes the network device to store the target data collected at one time at the period of the greatest common divisor in the first dedicated area.”
	
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US PAT. No. 11,070,635 B2) in view of Yasuoka (US PG. Pub. 2014/0354851 A1)

	Referring to Claim 1, Matsumoto teaches a network device (See Matsumoto, Fig. 1, Network Device System) in which a first client application for transmitting data via a network to a first system is executed (See Matsumoto, Col. 2 lines 59-64, The network devices 103 collect various types of data (e.g., use records, statuses, and error information) on the basis of data collection requests received from the service providing servers 101, and transmit the collected data through a network to the outside), the network device comprising: 23
at least one memory (See Matsumoto, Fig. 2, HDD 203) storing instructions (See Matsumoto, Col. 3 lines 35-37, The information processing apparatus includes a central processing unit (CPU) 201 that executes software stored in a hard disk drive (HDD) 203 serving as a storage unit.); and
one or more processors (See Matsumoto, Fig. 2, CPU 201) configured to execute the instructions, which when executed by the one or more processors (See Matsumoto, Fig. 3, Col. 3 lines 52-55, The CPU 201 executes a program for implementing the internal function of each unit illustrated in FIG. 3), cause the network device to:
manage a first definition information in which a type of data to be collected in the network device and a condition to be collected are defined received from the first client application (See Matsumoto, Col. 4 lines 44-46, The collection request management unit 304 receives a data collection request transmitted from the collection request transmitting unit 301 and stores the received request.);
collect data in the network device in accordance with the first definition information (See Matsumoto, Col. 4 lines 4-11, To collect from the device 103 data necessary to provide a service, the collection request transmitting unit 301 generates a data collection request and transmits the generated request to the device management server 102. The data collection request is generated when, for example, a client who owns the device 103 signs up for the service, the client agrees to collect data for the service, and another device 103 to be provided with the service is added),
store the collected data in a first dedicated area reserved for the first client application (See Matsumoto, Col. 3 lines 13-15, the data store 105 stores various types of data collected in the devices 103.), 
wherein collected data is stored in a first dedicated area reserved for the first client application (See Matsumoto, Col. 3 lines 13-15, The data stored here can be referenced by the services requiring the data and provided by the service providing servers 101. The data store 105 is a storage service server, which is a system that provides a large amount of storage.), 
wherein the first client application transmits the data acquired from the first dedicated area to the first system (See Matsumoto, Col. 5 lines 28-31, The collection route indicates a transmission mode used to transmit data collected by the device 103 and a “data stream” for transmitting collected data to the data stream 104), 
wherein the instruction causes the network device to collect a target data in accordance with the condition with respect to data in which the conditions collected in the first definition information and the second definition information match (See Matsumoto, Col. 6 lines 57-67 and Col. 7 lines 1-3, In S501, for the device 103 to which newly received data collection requests are to be sent, the collection request management unit 304 acquires data collection requests from services managed in Table A. The collection request management unit 304 stores the acquired data collection requests in a transmission target table and manages them. In S502, for the data collection requests from the services acquired in S501, the collection request management unit 304 puts collection requests for the same data types into groups (hereinafter referred to as “request groups”). In the example of Table A, two request groups can be generated, which are a group including a plurality of data collection requests for “DataX” and a group including a plurality of data collection requests for “DataY”.).

Matsumoto fails to explicitly teach
wherein when a second client application for transmitting data to a second system via a network is added to the network device, and when a second definition information in which the type of data to be collected in the network device and the collection condition are defined is received from the second client application,
wherein the instruction causes the network device to store the target data collected at a time in accordance with the condition in the first dedicated area and a second dedicated area that is reserved for the second client application.

However, Yasuoka teaches 
wherein when a second client application for transmitting data to a second system via a network is added to the network device, and when a second definition information in which the type of data to be collected in the network device and the collection condition are defined is received from the second client application (See Yasuoka, Sect. [0062] lines 1-9, format conversion of image data is conducted as a result of the user giving a move instruction to move image data from a given folder to a separate folder. In other words, the information processing client 100 executes format conversion of the collected image data when the collected image data is moved from first memory area not under management by a document management application to second memory area under management by that application),
wherein the instruction causes the network device to store the target data collected at a time in accordance with the condition in the first dedicated area and a second dedicated area that is reserved for the second client application (See Yasuoka, Claim 1, in response to an instruction to move image data of a first format generated by image capture by an image capture unit and stored in a predetermined first memory area to a second memory area, converts the image data from the first format to a second format; and a storage unit that stores the image data converted into the second format in the second memory area).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein when a second client application for transmitting data to a second system via a network is added to the network device, and when a second definition information in which the type of data to be collected in the network device and the collection condition are defined is received from the second client application, wherein the instruction causes the network device to store the target data collected at a time in accordance with the condition in the first dedicated area and a second dedicated area that is reserved for the second client application. The motivation for doing so would have been to provide an information processing client 100, in response to a user operation, to split a document file collecting multiple items of image data into individual items of image data, and convert the image data into respectively separate document data.  Therefore, it would have been obvious to combine Matsumoto in view of Yasuoka to obtain the invention as specified in claim 1.

	Referring to Claim 2, the combination of Matsumoto in view of Yasuoka teaches the network device according to claim 1  (See Matsumoto, Fig. 1, Network Device System), wherein, with respect to data having a different condition collected in the first definition information and the second definition information (See Matsumbo, Col. 8 lines 19-25, When a plurality of data collection requests directed to the same network device 103 are received from a plurality of service providing servers 101, the requests left undeleted under the conditions illustrated in FIGS. 5A and 5B are selected as candidates for the data collection requests to be set for the network device 103, and can be managed in the transmission target table.), the instruction causes the network device to collect the target data in accordance with a condition received from a client application having a high priority ( See Matsumoto, Claim 2, Lower-cost collection route, Col. 8 lines 42-48, data collection requests left undeleted in S505, S507, S509, and S512 of FIGS. 5A and 5B are called “new requests” and appropriate processing, such as correction, is performed on the new requests. This maintains the accuracy of data collected from the device 103. A lower-cost collection route is automatically determined and used in maintaining data accuracy.).

	Referring to Claim 3, the combination of Matsumoto in view of Yasuoka teaches the network device according to claim 1  (See Matsumoto, Fig. 1, Network Device System), wherein, with respect to data having a different condition collected in the first definition information and the second definition information (See Matsumoto, Fig. 5B, Steps S511-S512, Col. 7 lines 66-67 and Col. 8 lines 1-4, In S511, the collection request management unit 304 determines, for the data collection requests specifying the different intervals (as the timings) and different routes, whether the time interval specified in the request for the route “data stream” is shorter than the time interval specified in the request for the route “data store”.), the instruction causes the network device to collect the target data in accordance with a condition in which the period of collecting the data is the shortest (See Matsumoto, Fig. 5B, Steps S511-S512, Col. 8 lines 4-7 and lines 12-16, In S511, If the collection request management unit 304 determines in S511 that the time interval specified in the data collection request for the route “data stream” is shorter, the process proceeds to S512…In S512, the collection request management unit 304 deletes all the data collection requests specifying the different intervals (as the timings) and different routes included in the transmission target table, except one data collection request that specifies “data stream” as the route. Thus, collection of the “data stream” (i.e. target data) is collected at different intervals and different routes when the period of time for collection of data is at the shortest interval of time for the different route).

	Referring to Claim 5, the combination of Matsumoto in view of Yasuoka teaches the network device according to claim 1  (See Matsumoto, Fig. 1, Network Device System), wherein, the first definition information and the second definition information are integrated and managed (See Matsumoto, Fig. 4, Steps S401 and S402, Col. 6 lines 19-26, In S401, for the device 103 to which data collection requests newly stored are to be sent, the collection request management unit 304 merges a plurality of data collection requests from services and in S402, the collection request management unit 304 corrects the data collection requests merged in S401.). 
Matsumoto fails to explicitly teach 
wherein, the second client application transmits the data acquired from the second dedicated area to the second system.

However, Yasuoka teaches
wherein, the second client application transmits the data acquired from the second dedicated area to the second system (See Yasuoka, Sect. [0062], format conversion of image data is conducted as a result of the user giving a move instruction, or in other words, an instruction to move image data from a given folder to a separate folder. In other words, the information processing client 100 executes format conversion of image data when image data is moved from a memory area not under management by a document management application (first memory area) to a memory area under management by that application (second memory area).).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein, the second client application transmits the data acquired from the second dedicated area to the second system. The motivation for doing so would have been to provide an information processing client 100, in response to a user operation, to split a document file collecting multiple items of image data into individual items of image data, and convert the image data into respectively separate document data.  Therefore, it would have been obvious to combine Matsumoto in view of Yasuoka to obtain the invention as specified in claim 5.

Referring to Claim 6, arguments analogous to claim 1 are applicable herein.   Thus, the method of claim 6 is rejected for the same reasons discussed in the rejection of claim 1.

Cited Art
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US PAT. No. 10,382,401 B1) discloses a system and technique for securing communications between endpoints in a local area network (LAN) includes receiving at a first endpoint in the LAN, a request from an application to connect to a second endpoint in the LAN. Approval from a controller to establish a Secure Socket Layer (SSL) tunnel to the second endpoint is requested. Upon receiving approval from the controller, the first endpoint receives from the controller a session identifier for the SSL tunnel. The controller also distributes a copy of the session identifier to the second endpoint. After receipt of the session identifier at the first endpoint, the session identifier is forwarded from the first endpoint to the second endpoint for security authorization, and the SSL tunnel is established. The SSL tunnel extends from the first endpoint in the LAN to the second endpoint in the LAN.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677